Citation Nr: 0812801	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2007).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.  He died in March 2002.  The appellant is the veteran's 
spouse.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2002 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC.

This case was advanced on the Board's docket for good cause. 
See 38 U.S.C.A. § 7107 (West 2002 & Supp. 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The case was remanded by Board decisions dated in September 
2004 for further development, and again in July 2007 to 
schedule a personal hearing.  

Following review of the record, the appeal is once more 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify the appellant if further 
action is required.


REMAND

The record reflects that the appellant was afforded a 
videoconference hearing in April 2004 before a Veterans Law 
Judge sitting at Washington, DC.  However, the Judge who 
conducted the April 2004 hearing left the Board.  Pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007)) (providing 
that the Veterans Law Judge designated to conduct a hearing 
will participate in the final determination of the claim), 
the appellant elected to have another hearing, and this one 
was conducted by videoconference in September 2007.  

In a letter dated in March 2008, the Board regretfully 
informed the appellant that technical problems had prevented 
a recording the hearing such that a written transcript could 
not be produced.  She was asked whether she desired another 
hearing.  In a response received in March 2008, the appellant 
stated that she would appear for another videoconference 
hearing before a Veterans Law Judge at her local RO.  
Accordingly, a hearing will be scheduled.  

Additionally, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 
that specifies VA's notice obligations in the context of a 
claim for DIC benefits under 38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007).  In general, the provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) requires that notice for a 
DIC claim must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The Board 
finds that given the deficiency in the most recent duty-to-
assist letter in this regard in July 2005, the Board will 
remand the case for the issuance of notice compliant with 38 
U.S.C.A. § 5103(a).

The case is therefore REMANDED for the following actions:

1.  The RO must review the claims 
folder and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2007) are fully complied 
with and satisfied. See 38 C.F.R. 
§ 3.159 (2007).  The appellant 
should be sent notice that complies 
with 38 U.S.C.A. § 5103(a) in which 
she should be advised of the 
disorders for which service 
connection was in effect at the 
time of the veteran's death, as 
well as an explanation as to what 
information or evidence is 
necessary to substantiate a claim 
for service connection for the 
cause of a veteran's death. See 
Hupp, supra.  Proper notice should 
also include an explanation of the 
information or evidence needed to 
establish an evaluation and 
effective date for the claim on 
appeal as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Schedule the appellant for a 
videoconference hearing at the RO 
before a Veterans Law Judge.  After 
the hearing is completed, the case 
should be returned to the Board in 
accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

